Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to method comprising: in response to an instruction, executing at an arithmetic logic unit (ALU) of a processing unit a plurality of mathematical operations, using a plurality of operands, via a corresponding plurality of stages of the ALU; and reducing a first operand of the plurality of operands between a first stage and a second stage of the plurality of stages, wherein reducing the first operand includes discarding at least a portion of the first operand.
II.	Claims 19-20, drawn to a processing unit, comprising: an arithmetic logic unit (ALU) comprising: a first stage to execute a first mathematical operation; a second stage to reduce a first operand generated by the first stage by discarding a portion of the first operand; and a third stage to execute a second mathematical operation using the reduced first operand.

2.	The inventions are distinct, each from the other because:
	Each group of claims is directed to a separate invention. It is noted that the groups maybe belong to a system.  However, this is not sufficient to prevent a restriction requirement.  These combinations are independent if it can be shown that (1) they are not disclosed as capable of use together (2) they have different modes of operation, (3) they have different functions, and (4) they have different effects.  (MPEP 806.04, MPEP 808.01). In the instant case, the inventions of Group I details the reduce an input, “first operand”, and of Group II details reduce a first operand generated by the first stage, “output of the first stage”, clearly have different modes of operation, different functions and different effects from each other, and thus are clearly directed to different and independent inventions.
	
3.	 Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.

4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 
272-2100.	

/Tan V Mai/	Primary Examiner, Art Unit 2182